EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “an age input unit for receiving motion transformation age input information” and “a difference between the age information of the basic motion data and the motion transformation age input information”. 
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art NPL Gunaratne (“Simulating Gait and Structural Effects of Aging for Improved Diversity in Virtual Crowds” 2013 10th International Conference Computer Graphics, Imaging and Visualization) and Kanchan et al (U.S. Publication No. 2016/0338621). Applicant’s arguments concerning NPL Gunaratne and Kanchan are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791